Citation Nr: 0630620	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-36 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 2, 2003, 
for the assignment of a 60 percent evaluation for low back 
strain with degenerative disc disease at L5-S1.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1980 to March 
1989.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified in support of this claim at a video 
conference hearing held before the undersigned in August 
2006.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  In April 2001, the RO received the veteran's claim for an 
increased evaluation for a low back disability.

3.  In a rating decision dated October 2003, the veteran 
increased the evaluation assigned the veteran's low back 
disability from 40 to 60 percent, effective from September 2, 
2003.

4.  After the veteran filed this claim, on September 2, 2003, 
it became apparent that his low back disability had increased 
in severity to such an extent it rendered him 60 percent 
disabled.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 2, 2003, for the assignment of a 60 percent 
evaluation for low back strain with degenerative disc disease 
at L5-S1 have not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 
5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 1996).  
The Court further held that VCAA notice must inform the 
claimant that, if his service connection claim is granted, a 
disability rating and effective date will be assigned such 
award.  Id. 

In this case, the RO provided the veteran VCAA notice on his 
claim for an increased evaluation for a low back disability 
before granting that claim in a rating decision dated October 
2003.  The veteran then appealed the increased evaluation 
assigned the disability.  The veteran's appeal thus ensues 
not from the original claim for an increased evaluation, but 
from a notice of disagreement, which raised a 
new claim for an earlier effective date, a downstream element 
of the original claim. In a letter dated March 2006, the RO 
sent the veteran additional notice pertaining to this newly 
raised claim.  

The timing of the first notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  The content of the notices also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  In the notice letters, the 
RO acknowledged the veteran's claims for an increased 
evaluation for a low back disability and earlier effective 
date for the increased evaluation, informed him of the 
evidence necessary to support those claims, identified the 
type of evidence that would best do so, explained how 
effective dates were assigned disability evaluations, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  As well, the RO 
identified the evidence it had received in support of the 
veteran's claims and the evidence it was responsible for 
getting.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all requested evidence.  The RO 
advised the veteran to identify or send directly to VA all 
requested evidence.
B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim for an 
earlier effective date.  38 U.S.C.A.§ 5103A(a), (b), (c) 
(West 2002).  The veteran did not, however, identify any such 
records to secure.  The RO did not conduct medical inquiry in 
an effort to substantiate this claim, but such inquiry is 
unnecessary given that the claims file includes all medical 
evidence necessary to decide this claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

2.  Analysis of Claim

The veteran seeks an earlier effective date for the 
assignment of a 60 percent evaluation for his low back 
disability.  According to his written statements submitted in 
support of this claim and his hearing testimony, presented in 
August 2006, because his low back disability was 60 percent 
disabling in April 2001, when he filed his claim for an 
increased evaluation, the RO should have assigned the 
60 percent evaluation an effective date that corresponded to 
the date the RO received such claim.  The veteran takes issue 
with the VA examination report upon which the RO relied in 
its March 2002 rating decision, when it continued the 
40 percent evaluation assigned his low back disability.  He 
argues that, if the report had been based on a complete 
examination of his back, it would have better reflected the 
severity of his low back disability and supported his claim 
for a 60 percent evaluation, effective from April 2001, the 
date the RO received that claim.  
 
The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2005); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 60 
percent evaluation at issue in this case, depending on the 
facts:

(1) if the increase in disability 
occurred after the claim was filed, the 
date that the increase was shown to have 
occurred (date entitlement arose) (38 
C.F.R. 
§ 3.400(o)(1));

(2) if the increase in disability 
preceded the claim by a year or less, the 
date that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if the increase in disability 
preceded the claim by more than a year, 
the date that the claim was received 
(date of claim) (38 C.F.R. § 
3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned the 
60 percent evaluation thus involves analyzing when the claim 
for an increased evaluation was received and, to the extent 
possible, when the increase in disability actually occurred.

In this case, in a rating decision dated June 1990, the RO 
granted the veteran service connection for a low back 
disability and assigned that disability a 20 percent 
evaluation.  In a rating decision dated December 1995, the RO 
increased the evaluation assigned the veteran's low back 
disability to 40 percent.  In April 2001, the RO received 
from the veteran a claim for an increased evaluation for his 
low back disability.  The RO initially denied this claim in a 
rating decision dated March 2002, but after the veteran 
appealed the decision, in a rating decision dated October 
2003, the RO granted it by increasing the evaluation assigned 
the veteran's low back disability to 60 percent, effective 
from September 2, 2003.  Thereafter, the veteran expressed 
satisfaction with the 60 percent evaluation, but appealed the 
effective date assigned that evaluation. 

The veteran does not assert that he filed a claim for an 
increased evaluation for a low back disability at any time 
after the RO's December 1995 rating decision increasing the 
evaluation assigned his low back disability to 40 percent, 
but prior to April 2001.  The question thus becomes when did 
the veteran's low back disability become 60 percent 
disabling, before or after he filed his April 2001 claim for 
an increased evaluation for that disability.  

Pertinent documents of record establish that this occurred 
after the veteran filed his claim for an increased 
evaluation.  In April 2001, when the veteran filed his claim, 
a low back disability was deemed to be 60 percent disabling 
only if it caused complete bony fixation (ankylosis) of the 
spine, or pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5286, 5293 (2001).  The 
medical evidence that was of record when the veteran filed 
his claim does not establish that the veteran's low back 
disability was this severe.  Rather, such evidence, including 
VA treatment records and reports of VA examinations, shows 
that, as of April 2001, the veteran's low back disability was 
causing tenderness to palpation of the lumbar spine, pain, 
including on motion, muscle spasms, severe limitation of 
motion and ankylosis of the right sacroiliac joint.  This 
evidence also shows that such symptoms were attributable, at 
least in part, to degenerative disc disease, which physicians 
characterized as moderate in 1995 and minimal in 2001.  

There is no evidence dated during, or referring to, the time 
period at issue, which establishes that the ankylosis was 
complete, affecting the veteran's entire spine.  There is 
also no evidence dated during, or referring to, the time 
period at issue, which establishes that the veteran had any 
other neurological abnormalities, which, when considered with 
the spasms and severe limitation of motion, constituted 
pronounced intervertebral disc syndrome.  

As previously indicated, the veteran contends that the RO 
should not have relied upon a December 2001 VA examination 
report when it continued the 40 percent evaluation assigned 
his low back disability.  He argues that, if the report had 
been based on a complete examination, including x-rays, of 
his back, it would have better reflected the severity of his 
low back disability and supported his claim for a 60 percent 
evaluation, effective from April 2001, the date the RO 
received that claim.  

The Board acknowledges the veteran's assertion, but notes 
that there is no indication that the December 2001 report is 
inadequate for rating purposes.  It is comprehensive, based 
on the veteran's reported medical history, a thorough 
physical evaluation and magnetic resonance imaging conducted 
in July 2001.  In any event, although it does not include x-
ray findings, such findings would have had no bearing on the 
veteran's claim.  Even if x-rays had shown that the veteran's 
disc disease had become more severe, the question remained 
how such a disease was affecting the veteran's ability to 
function.  The VA examiner determined this by conducting a 
physical evaluation and the findings of that evaluation 
formed the basis of the RO's decision to continue the 40 
percent evaluation assigned the veteran's low back 
disability.  The matter of whether such findings were due to 
worsening degenerative disc disease is not relevant. 

In light of the foregoing, the Board may not assign the 60 
percent evaluation an effective date that corresponds to the 
date the RO received the veteran's claim for an increased 
evaluation.  Rather, the Board must assign the 60 percent 
evaluation an effective date that corresponds to the date the 
increase in disability occurred, or more specifically, the 
date the veteran's low back disability became 60 percent 
disabling.  To determine when this occurred, the Board must 
review the law and regulations pertinent to back ratings that 
were in effect from April 2001 to September 2003. 

The diagnostic codes pertinent to back ratings were amended 
twice during the course of the veteran's appeal.  Effective 
September 23, 2002, VA amended the criteria for rating 
intervertebral disc syndrome, but continued to evaluate that 
disease under DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2005)).  
Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addressed disabilities of the 
spine.  Prior to this particular amendment, DC 5293 governed 
ratings of intervertebral disc syndrome.  However, this 
update included a renumbering of the diagnostic codes 
pertinent to back ratings.  According to that renumbering, DC 
5243 now governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, DCs 5235-5243 (2005)).

Prior to September 23, 2002, the effective date of the first 
amendment, a 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

Prior to September 23, 2002, the only other DCs that allowed 
for a 60 percent evaluation were DC 5285, which governed 
residuals of fractures of the vertebra and is therefore not 
pertinent to this appeal, and DC 5286.  38 C.F.R. § 4.71a, 
DCs 5285, 5286 (2001).  As previously indicated, under DC 
5286, an evaluation of 60 percent was assignable for complete 
bony fixation (ankylosis) of the spine at a favorable angle.  
A 100 percent evaluation was assignable for complete bony 
fixation of the spine at a unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a, DC 5286.  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was to be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A maximum evaluation of 60 percent was to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).

As of September 26, 2003, the effective date of the second 
amendment, all diseases and injuries of the spine other than 
intervertebral disc syndrome were to be evaluated under the 
general rating formula.  Intervertebral disc syndrome 
(preoperatively or postoperatively) was to be rated either 
under the general rating formula or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method resulted in the higher evaluation 
when all disabilities were combined under 38 C.F.R. § 4.25.  
68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2003)).  According to the 
general rating formula, a 100 percent evaluation was to be 
assigned for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51,443 (Aug. 27, 2003).  

Pertinent medical documents of record, including VA treatment 
records and a report of a VA examination, establish that, 
based on these criteria, the veteran's low back disability 
did not become 60 percent disabling prior to September 2, 
2003.  Such evidence shows that, from April 2001 to September 
2003, the veteran's low back disability was causing very 
severe episodes of back symptomatology, manifested, in part, 
as marked limited motion and severe sciatic radiculopathy, 
which impaired the veteran's ability to function.  

Such evidence does not show that the disability was causing 
ankylosis of the spine or pronounced intervertebral disc 
syndrome with little intermittent relief.  Such evidence also 
does not show that the episodes were incapacitating and had a 
total duration of at least six weeks during the past 12 
months.  By the veteran's own admission during a VA spine 
examination conducted in September 2003, such episodes 
occurred every three to four months, required bed rest, and 
lasted for approximately one week.  This means that, at most, 
they had a total duration of four weeks yearly, which is too 
infrequent to allow the assignment of a 60 percent evaluation 
prior to September 2, 2003, the date of the examination.   

As previously indicated, if, as in this case, an increase in 
disability occurs after the claim is filed, the effective 
date that is to be assigned the increased evaluation must 
correspond with the date the increase occurred, not the date 
the claim was filed.  In light of this fact, the Board 
concludes that the criteria for an effective date prior to 
September 2, 2003, for the assignment of a 60 percent 
evaluation for a low back disability have not been met.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application and the claim must be denied.


ORDER

An effective date prior to September 2, 2003, for the 
assignment of a 60 percent evaluation for low back strain 
with degenerative disc disease at L5-S1 is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


